889 F. Supp. 1583 (1991)
KELSEY-HAYES COMPANY, a Delaware corporation, Plaintiff,
v.
Ali MALEKI, Defendant.
No. 90-CV-72355-DT.
United States District Court, E.D. Michigan.
December 23, 1991.
Butzel Long by Richard E. Rassel, James E. Stewart, and Leonard M. Niehoff, Detroit, MI, for plaintiff.
Honigman Miller Schwartz and Cohn by James K. Robinson and Gerard Mantese, Detroit, MI, for defendant.

CONSENT FINAL JUDGMENT
ANNA DIGGS TAYLOR, District Judge.
This cause having come on to be heard upon agreement of the parties that all matters in controversy have been compromised and settled and that this agreed final judgment should be entered;
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that its Memorandum Opinion and Order of June 24, 1991, 765 F. Supp. 402, shall be and hereby is vacated and that plaintiff's complaint in this matter shall be and hereby is dismissed with prejudice and without costs or attorney fees to either party.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED by this Court that this is a final judgment and final settlement of all of the issues as to all of the parties in this case.